      Case 7:18-cv-07377-KMK-JCM Document 78 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER HUNTER,

                      Plaintiff,
                                                      No. 18-CV-7377 (KMK)
              v.
                                                      JUDGMENT
UNITED STATES OF AMERICA,

                      Defendant.



       It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court’s bench ruling issued on July 22, 2021, judgment is rendered in favor of Defendant

dismissing the Complaint. Accordingly, this case is closed.




SO ORDERED.


Dated: July 26, 2021
       White Plains, New York
                                                 ________________________________
                                                 KENNETH M. KARAS
                                                 UNITED STATES DISTRICT JUDGE
